DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 01, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 								As to claim 9, the limitation “a concentration of 2.3E21 atoms/cm3 or more” is not sufficiently described such that the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As explicitly disclosed in [0057], only “a concentration of carbon in the capping layer 140 may be 2.3E21 atoms/cm3” is described such that the limitation “a concentration of 2.3E21 atoms/cm3 or more” is clearly not taught.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-10 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.													As to claim 9, the limitation “or more in the capping layer” fails to specify upper limits for the boron and carbon concentrations. It is not clear whether any boron and carbon concentrations can be incorporated. It is noted that the Specification clearly does not teach any carbon concentration can be incorporated in view of the disclosure in [0057]. It is not clear whether there is any physical limitation to incorporate the boron and carbon dopants/impurities in the silicon layers such that the lack of upper limits renders the claims indefinite and clarification is required.						As to claim 14, the limitation “n-type” does not appear to read on the already recited “boron” in claim 9. It is not clear whether the capping layer can include another n-type dopant in addition to the boron dopant. Thus, the limitation renders the claim indefinite and clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0011064 A1 to Hwang et al. (“Hwang”) in view of U.S. Patent Application Publication No. 2010/0105185 A1 to Ku et al. (“Ku”), U.S. Patent No. 6,380,055 B2 to Gardner et al. (“Gardner”), U.S. Patent Application Publication No. 2008/0090352 A1 to Lee et al. (“Lee”), U.S. Patent Application Publication No. 2013/0181268 A1 to Hirota (“Hirota”), and U.S. Patent Application Publication No. 2002/0125479 A1 to Lippert et al. (“Lippert”).												As to claim 9, although Hwang discloses a semiconductor device comprising: a gate stack (110, 163, 165, 167) comprising interlayer insulating layers (110) and conductive patterns (163, 165, 167) alternately stacked on each other; a channel hole (121) passing through the gate stack (110, 163, 165, 167); a memory layer (161) formed on a sidewall of the channel hole (121); a channel layer (130) formed on the memory layer (161); a core insulating layer (140) filling a central region of the channel hole (121); and a capping layer (135) formed on the core insulating layer (140) and surrounded by an upper end of the channel layer (130), the capping layer (135) disposed in a groove (125) having a sidewall and a bottom, the sidewall of the groove (125) being defined by the upper end of the channel layer (130), the bottom of the groove (125) being defined by a top surface of the core insulating layer (140), wherein the capping layer (135) has a conductive dopant (n doped) (See Fig. 2, Fig. 4, Fig. 5, ¶ 0041, ¶ 0043, ¶ 0044, ¶ 0045, ¶ 0051, ¶ 0052, ¶ 0055, ¶ 0056, ¶ 0057, ¶ 0058) (Notes: the limitation “channel hole” and “groove” are filled), Hwang does not further disclose wherein the capping layer comprises a stack including a plurality of first silicon layers having a conductive dopant and a plurality of second silicon layers having a growth inhibition impurity, wherein the plurality of first silicon layers and the plurality of second silicon layers are alternately stacked on each other so that one of the plurality of first silicon layers is disposed between two neighboring second silicon layers of the plurality of second silicon layers and one of the plurality of second silicon layers is disposed between two neighboring first silicon layers of the plurality of first silicon layers, wherein each of the plurality of first silicon layers and the plurality of second silicon layers is conformally formed along the sidewall and the bottom of the groove and has a bent portion formed at a corner of the groove where the sidewall and the bottom of the groove meet, wherein the conductive dopant includes boron at a concentration of 2.0E21 atoms/cm3 or more in the capping layer, and wherein the growth inhibition impurity includes carbon at a concentration of 2.3E21 atoms/cm3 or more in the capping layer.												However, Ku does disclose wherein a polysilicon layer (26) comprises a stack including a plurality of first silicon layers (not 23, 25) having a conductive dopant (n) and a plurality of second silicon layers (23, 25) having a growth inhibition impurity, and wherein the plurality of first silicon layers (not 23, 25) and the plurality of second silicon layers (23, 25) are alternately stacked on each other so that one (middle) of the plurality of first silicon layers (not 23, 25) is disposed between two neighboring second silicon layers (23, 25) of the plurality of second silicon layers (23, 25) and one of the plurality of second silicon layers (23, 25) is disposed between two neighboring first silicon layers (not 23, 25) of the plurality of first silicon layers (not 23, 25) (See Fig. 2A, ¶ 0002, ¶ 0004, ¶ 0005, ¶ 0018, ¶ 0019, ¶ 0021, ¶ 0022) (Notes: the recited “growth inhibition impurity” is met by the disclosed materials and also recited in Claim 13. Further, the plurality of second silicon layers may reduce the n-type impurity diffusion but not entirely preventing the diffusion during activation such that the plurality of first silicon layers each have the conductive dopant alternating with the sheet regions of the plurality of second silicon layers as explicitly disclosed in ¶ 0021 and ¶ 0022. Such also reduces the resistivity in the entire capping layer while avoiding undesirable diffusion. This is further taught by Gardner, where the conductive dopant of boron or an opposite conductivity is at least distributed throughout the first silicon layers (107, 108, 132) by diffusing through the second silicon layers or barriers (106, 130) to prevent undesirable polysilicon depletion effects (See Fig. 2, Fig. 3, Column 5, lines 26-67, Column 6, lines 1-58).														Further, Hwang specifically discloses wherein the capping layer (135) is formed by deposition (See ¶ 0058) and Ku also discloses the polysilicon layer (26) is formed by ALD (See ¶ 0018). Lee further teaches wherein each of the first silicon layer (142) and the second silicon layer (144) is conformally formed along the sidewall and the bottom of the groove (FIG. 1C) and has a bent portion formed at a corner of the groove (FIG. 1C) where the sidewall and the bottom of the groove (FIG. 1C) meet (See Fig. 1, ¶ 0028, ¶ 0029, ¶ 0030, ¶ 0031).										 Lastly, Hirota does disclose a polysilicon layer (130, 230) can be either n-type or p-type and wherein the conductive dopant includes boron at a concentration of 2.0E21 atoms/cm3 or more in the polysilicon layer (130, 230) (See Fig. 4, ¶ 0050, ¶ 0086) and Lippert does disclose wherein the growth inhibition impurity includes carbon at a concentration of 1021cm-3 in the polysilicon layer (See ¶ 0009, ¶ 0017, ¶ 0018).		   	In view of the teachings of Hwang, Ku, Gardner, Lee, Hirota, and Lippert, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hwang to have wherein the capping layer comprises a stack including a plurality of first silicon layers having a conductive dopant and a plurality of second silicon layers having a growth inhibition impurity, wherein the plurality of first silicon layers and the plurality of second silicon layers are alternately stacked on each other so that one of the plurality of first silicon layers is disposed between two neighboring second silicon layers of the plurality of second silicon layers and one of the plurality of second silicon layers is disposed between two neighboring first silicon layers of the plurality of first silicon layers, wherein each of the plurality of first silicon layers and the plurality of second silicon layers is conformally formed along the sidewall and the bottom of the groove and has a bent portion formed at a corner of the groove where the sidewall and the bottom of the groove meet, wherein the conductive dopant includes boron at a concentration of 2.0E21 atoms/cm3 or more in the capping layer, and wherein the growth inhibition impurity includes carbon at a concentration of 2.3E21 atoms/cm3 or more in the capping layer because the capping layer that is an N-doped/P-doped poly-silicon layer that is ALD deposited can be conformally formed in the groove having the bent portion and may further comprise the stack structure to improve the solubility of the n-type/p-type impurity and prevent undesirable diffusion and undesirable depletion effects (See Hwang ¶ 0058, Ku ¶ 0022, and Gardner Column 6, lines 9-58). Further, it would have been obvious to one of ordinary skill in the art to select the recited boron and carbon concentrations because the concentrations may determine the conductivity of the capping layer and the barrier effect (See Ku, Gardner, Hirota, and Lippert).								Further, the applicant also has not established the critical nature of the “wherein the conductive dopant includes boron at a concentration of 2.0E21 atoms/cm3 or more in the capping layer, and wherein the growth inhibition impurity includes carbon at a concentration of 2.3E21 atoms/cm3 or more in the capping layer”. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims….In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have various ranges. 									It would also have been obvious to one of ordinary skill in the art at the time the invention was made to discover the optimum or workable ranges by routine experimentations to adjust the thickness of the spreading region so that the thickness of the spreading region is more than two and a half times greater and less than four times greater than the first depth. See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).			As to claim 10, Hwang further discloses wherein the capping layer (135) fills a top portion (125) of the channel hole (121) (See Fig. 2, ¶ 0051).					As to claim 13, Hwang in view of Ku and Gardner further discloses wherein the growth inhibition impurity further includes at least one of nitrogen or oxygen (See Ku ¶ 0021 and Gardner Column 5, lines 66-67, Column 6, lines 1-8).				As to claim 14, Hwang, Gardner, and Hirota further disclose wherein the conductive dopant includes an n-type or a p-type dopant (See Hwang ¶ 0058, Ku ¶ 0021, and Hirota ¶ 0050, ¶ 0086).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0011064 A1 to Hwang et al. (“Hwang”), U.S. Patent Application Publication No. 2010/0105185 A1 to Ku et al. (“Ku”), U.S. Patent No. 6,380,055 B2 to Gardner et al. (“Gardner”), U.S. Patent Application Publication No. 2008/0090352 A1 to Lee et al. (“Lee”), U.S. Patent Application Publication No. 2013/0181268 A1 to Hirota (“Hirota”), and U.S. Patent Application Publication No. 2002/0125479 A1 to Lippert et al. (“Lippert”) as applied to claim 9 above, and further in view of U.S. Patent Application Publication No. 2005/0037555 A1 to Chen et al. (“Chen”). The teachings of Hwang, Ku, Gardner, Lee, Hirota, and Lippert have been discussed above.					As to claim 15, although Hwang in view of Ku and Gardner discloses wherein the capping layer (135/26/104) comprises a polycrystalline film (135/26/104) (See Hwang ¶ 0058, Ku ¶ 0018, and Gardner Column 5, lines 26-41), Hwang, Ku, Gardner, Lee, Hirota, and Lippert do not further disclose wherein the polycrystalline film has a grain size less than 100Å.											However, Chen does disclose wherein the polycrystalline film (5) has a grain size less than 100Å (See Fig. 4, ¶ 0013).								In view of the teachings of Hwang, Ku, Gardner, and Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hwang to have wherein the polycrystalline film has a grain size less than 100Å because having a grain size less than 100Å can form a smooth top surface to allow improved line width control (See Chen ¶ 0013).	
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0011064 A1 to Hwang et al. (“Hwang”), U.S. Patent Application Publication No. 2010/0105185 A1 to Ku et al. (“Ku”), U.S. Patent No. 6,380,055 B2 to Gardner et al. (“Gardner”), U.S. Patent Application Publication No. 2008/0090352 A1 to Lee et al. (“Lee”), U.S. Patent Application Publication No. 2013/0181268 A1 to Hirota (“Hirota”), and U.S. Patent Application Publication No. 2002/0125479 A1 to Lippert et al. (“Lippert”) as applied to claim 9 above, and further in view of U.S. Patent Application Publication No. 2012/0043600 A1 to Van der Vegt et al. et al. (“Van der Vegt”). The teachings of Hwang, Ku, Gardner, Lee, Hirota, and Lippert have been discussed above.			As to claim 16, although Hwang in view of Ku and Gardner discloses the plurality of second silicon layers (23, 25/106, 130) are sheet regions (23, 25/106, 130) implanted with carbon and nitrogen (See Ku ¶ 0021 and Gardner Column 5, lines 66-67, Column 6, lines 1-8), Hwang, Ku, Gardner, Lee, Hirota, and Lippert do not further disclose wherein the plurality of second silicon layers has a smaller grain size than the plurality of first silicon layers.										However, Van der Vegt does disclose implanting an impurity material such as an carbon-based material and nitrogen-based material can mitigate the increase in grain size of a polycrystalline silicon gate (110) (See ¶ 0017, ¶ 0022, ¶ 0028).				In view of the teachings of Hwang, Ku, Gardner, and Van der Vegt, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the plurality of second silicon layers has a smaller grain size than the plurality of first silicon layers because Ku and Gardner already teach implanting carbon and/or nitrogen to form the plurality of second silicon layers such that the plurality of second silicon layers has a smaller grain size to prevent undesirable diffusion (See Ku ¶ 0022, Gardner Column 5, lines 66-67, Column 6, lines 1-58, and Van der Vegt ¶ 0017).

Response to Arguments
Applicant's arguments with respect to claim 9 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure: Yang (US 2017/0084748 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815